PER CURIAM.
After carefully considering the briefs and record on appeal, we affirm the judgment below.1
The record at summary judgment failed to reveal any trial-worthy issue. Fed. R.Civ.P. 56(c); Triangle Trading Co., Inc., v. Robroy Indus., Inc. 200 F.3d 1 (1st Cir.1999). Among other problems, the appellant admitted that he never exhausted *30administrative remedies concerning his claim that he was denied access to legal materials. Nicolo v. Philip Morris, Inc., 201 F.3d 29 (1st Cir.2000). In addition, he raises new issues on appeal that were not developed below, thus, are not properly before us. Hernandez-Hernandez v. United States, 904 F.2d 758 (1st Cir.1990).
Affirmed. 1st Cir. R. 27(c).

. Accordingly, we shall not appoint of counsel for the appellant.